Citation Nr: 0030656	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-13 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service with the New Philippine Scouts 
during the period from July 26, 1946, to April 5, 1947.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Manila, 
Philippines.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1968; at the time 
of death, service connection had not been established for any 
disability.

2.  According to a Certificate of Death dated in March 1969, 
the cause of the veteran's death was a cerebral 
hemorrhage/ruptured aneurysm; other Certificates of Death 
received in October 1998 list the immediate cause of the 
veteran's death as a cerebral hemorrhage, due to, or with an 
antecedent cause of, a "mental disorder."

3.  The veteran did not die as a result of a disease or 
injury incurred in or aggravated by active military service, 
nor did a service-connected disability cause or contribute 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.312 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  Service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a cardiovascular disorder, including a cerebral 
hemorrhage or aneurysm, or any mental disability.  At the 
time of the veteran's service separation examination in March 
1947, his cardiovascular system was within normal limits, as 
was a psychiatric evaluation.  No pertinent diagnoses were 
noted.

Various records of the Philippine Records Management and 
Archives Office dated in February 1994 are to the effect that 
certain inpatient and outpatient medical records, which had 
been damaged by water and termites, were authorized to be 
destroyed.

In a joint affidavit of August 1997, two of the veteran's 
former associates wrote that, following the veteran's 
separation from service, he was "not examined about his 
mental deficiency, or interrogate[d] [regarding] his physical 
strength."  Additionally noted was that, "after a few weeks 
we found out everytime he heard sound like explosion, because 
of fear, he had mental defect and torture, he used to run or 
jump suddenly anywhere he is."  According to the veteran's 
associates, "because of his present illness due to mental 
disorder, and torment, suffered by him in his service in the 
Army, while riding on a service jeep FY, then heard an 
explosion which caused him to jump over, he died instantly."  
The veteran's associates further testified that they were 
riding "together during the incidents that caused hemorrhage 
on the brain, that caused his immediate death."  

In September 1997, the appellant's claim for service 
connection for the cause of the veteran's death was received.

In correspondence of December [redacted], 1968, received by the RO in 
September 1997, one of the veteran's private physicians wrote 
that he was referring the veteran for "emergency 
neurosurgical treatment," inasmuch as he believed the veteran 
had "a ruptured aneurysm."  

Correspondence from another of the veteran's private 
physicians dated on December [redacted], 1968, and likewise received 
by the RO in September 1997, requested that the veteran be 
"accommodated," inasmuch as he was "a brain case."  

According to a Certificate of Death dated in March 1969, the 
veteran died on December [redacted], 1968, as a result of a cerebral 
hemorrhage/ruptured aneurysm.  

In correspondence of early December 1997, one of the 
veteran's private physicians wrote that he had treated the 
veteran on December [redacted], 1968, for a "cerebral hemorrhage and 
ruptured cerebral aneurysm."  The physician further 
commented that the veteran had "a history of psychiatric 
ailment as a result of his last duty in the U. S. Army...(and 
that) he heard a firecracker sound, and jumped from an open 
jeep, and hit the pavement. "  According to the veteran's 
physician, he (the veteran) "became unconscious and died 
thereafter."  

In late February 1998, there were requested of two of the 
private physicians who had reportedly treated the veteran 
"original treatment records pertaining to the care that was 
rendered (to the veteran), including any laboratory reports, 
X-rays, or other documentation associated with (the 
veteran's) treatment."

In response to the aforementioned request, one of the 
veteran's private physicians, in correspondence of early 
September 1998, stated that he was "sorry" to inform the RO 
that the diagnosis on the veteran's death certificate was 
based on "clinical evaluation," inasmuch as, at the time of 
the veteran's death, there were unavailable "sophisticated 
diagnostic instruments to arrive at such diagnosis."  

In a certified, but unsigned copy of a Certificate of Death 
received in October 1998, the veteran was reported to have 
died on December [redacted], 1968.  According to the Certificate of 
Death, the cause of the veteran's death was cerebral 
hemorrhage, due to a "mental disorder."  

In an additional certified, but unsigned, Certificate of 
Death, received in October 1998, the veteran was once again 
reported to have died on December [redacted], 1968.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was a cerebral hemorrhage, with an antecedent cause of 
a "mental disorder." 

Analysis.  The appellant (the widow of the veteran) seeks 
entitlement to service connection for the cause of the 
veteran's death.  In pertinent part, it is argued that an 
"unstable mental condition" which had its origin during the 
veteran's period of active service caused the irrational 
behavior (jumping from a jeep) which ultimately resulted in 
his death.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000).  Moreover, where a veteran 
served continuously for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease and/or a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.312 (2000).  There are primary 
causes of death which, by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it will not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, of itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(1999).  

In the present case, and as noted above, service medical 
records are negative for any evidence whatsoever of 
cardiovascular disease or a psychiatric disorder.  The 
earliest clinical indication of the presence of either of 
those disabilities is revealed by a death certificate dated 
in March 1969, more than 20 years following the veteran's 
discharge from service, listing the cause of the veteran's 
death as a cerebral hemorrhage/ruptured aneurysm.  
Conspicuously absent from the death certificate is any 
mention of a "mental disorder" having played any part in the 
veteran's death.  

The Board acknowledges that, pursuant to a joint affidavit 
executed by two of the veteran's former associates, the leap 
from a moving jeep which ultimately led to the veteran's 
death was the result of "illness due to mental disorder and 
torment suffered by (the veteran) in his service in the 
Army."  However, as noted above, service medical records are 
entirely negative for any evidence whatsoever of mental 
illness.  Moreover, the affidavit in question was executed in 
October 1997, 50 years following the veteran's discharge from 
service, and almost 30 years following his death.  Of some 
significance is the fact that, during the course of the 
aforementioned affidavit, the veteran's associates did not 
claim to have served with the veteran during his period of 
active military service.  

Turning to the "alternative" certificates of death, received 
by the RO in October 1998, the Board notes that both of these 
"certificates" consist of so-called certified copies, and 
neither is signed.  Moreover, on one of these "certificates," 
the style of type used to insert the entry "cerebral 
hemorrhage" is clearly different from that utilized for the 
entry of "mental disorder."  While in correspondence of early 
December 1997, the veteran's private physician wrote that he 
(the veteran) had a history of "psychiatric ailment" as a 
result of his duty in the United States Army, there is no 
indication that the veteran's physician had any access 
whatsoever to the veteran's service records.  Nor does he 
claim to have ever treated the veteran for a psychiatric 
disorder, stating only that he was involved in the veteran's 
treatment at the time of his death in late December 1968 as a 
result of a cerebral hemorrhage/ruptured cerebral aneurysm.  

The Board acknowledges that, based on the evidence of record, 
certain inpatient and outpatient treatment records which had 
been damaged by water and termites were, in February 1994, 
destroyed under authorization of the Philippine Records 
Management and Archives Office.  However, there is no 
indication that such records pertained in any way to the 
veteran.  Moreover, when requested to provide records around 
or about the time of the veteran's death, the veteran's 
private physician responded that the diagnosis on the 
veteran's death certificate was based solely on "clinical 
evaluation," inasmuch as, during the period in question, 
"sophisticated diagnostic instruments" were not available.  

Based on the aforementioned, the Board is compelled to 
conclude that the weight of the evidence is against the 
appellant's claim.  More specifically, the majority of the 
evidence currently on file is to the effect that the 
veteran's death in late December 1968 was the result of a 
cerebral hemorrhage/ruptured aneurysm which was in no way 
related to the veteran's active service.  Even assuming, for 
the sake of argument, that a "mental deficiency" of some kind 
played a part in the actions which led to the veteran's 
death, there is no indication that such "mental illness" had 
its origin during the veteran's active service.  The 
statements of the veteran's private physician many years 
following the veteran's discharge to the effect that the 
veteran "had a history of psychiatric ailment" which was the 
result of his service in the United States Army is completely 
unsubstantiated by the clinical evidence presently of record, 
and, as such, purely speculative.  No reasonable possibility 
exists that further efforts by VA to assist the appellant 
would aid in substantiating her claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)(1)).  Accordingly, the appellant's claim for 
service connection for the cause of the veteran's death must 
fail. 


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

